Title: From George Washington to Alexander Hamilton, 1 October 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon Octobr 1st 1792.

Your letter of the 22d ulto, with it’s enclosures, came duly to hand.
Lest any material disadvantage should result from delay; I have signed the Act which has been drawn by the Commissioner of the Revenue & approved by you, for arranging allowances to the Supervisors &c.—and now forward it; but I would rather, if this is not likely to be the case, have it retained in your hands until my arrival in Philadelphia, as I wish for some explanations, which I have not the means of obtaining from the want of the former Act of the 4th of August; a copy of which I requested might be returned to me, but from a misconception of my meaning, a copy of my letter was sent in lieu thereof. I now request a copy of the Act of the 4th of Augt & of the present one also.
Before any nomination, or appointment of a Keeper of the Lighthouse on Cape Henry takes place, it would be proper to examine the List of Applicants (& I think there are several) who have applied to me for this Office, & is to be found among my papers by Mr Lear. If the person recommended by Colo. Parker is intemperate in drinking, it is immaterial, whether you can recollect his name or not; for, with me, this would be an insuperable

objection, let his pretensions & promises of reformation be what they may. I have been once taken in by the fair promises of Major Call to refrain, & the strong assurances of his friends that he would do it; but will not, knowingly, trust again to the like from any one.
I have, by this Post, directed the Attorney General to attend the Circuit Court in York Town, & see that the Indictments are legally prosecuted & properly supported. I am &ca

G: Washington

